Ys and Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on December 15, 2021. Claims 1-18 are currently pending. Claims 19-20 have been canceled, no claims were amended or newly added by Applicants’ response filed on 12/15/2021.  
In response to the restriction requirement June 16, 2021, Applicants’ election without  traverse of Group I, claims 1-12, drawn to a method of creating a megakaryocyte product, is akwnoleged. Additionally, Applicants’ election of the following species is akwnoleged: 
Stem cell factor (SCF), interleukin-3 (IL-3), Fms-like tyrosine kinase 3 (FLT-3), and thrombopoietin (TPO), as species of  first media (claim 6), 
SCF and TPO, as species of second media (claim 7), and 
mature megakaryocytes, as species of megakaryocyte product. 

Claims 13-19 have been  withdrawn from further consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-V is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 1-12  are currently under examination to which the following grounds of rejection are applicable.	
Priority

Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/429,501 filed on December 2, 216 and provisional application 62/371,024 filed on August 4, 2016  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is August 4, 2016  .
Claim objection
The claims are objected to for the following informalities: Applicants election of species: i) Stem cell factor (SCF), interleukin-3 (IL-3), Fms-like tyrosine kinase 3 (FLT-3), and thrombopoietin (TPO), ii) SCF and TPO, and iii) mature megakaryocytes, is noted, however independent claim 121 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention.  Appropriate correction is required.
Claim 2 recites “the population of cell” which is grammatically incorrect. It should be amended to recite “the population of cells”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is indefinite in its recitation of the word “creating”. The term " creating " is not defined by the claim. The Specification does not provide a definition of the word “creating”. As such, and in view of the customary and ordinary meaning of the term  “creating'' in the art as “bring (something) into existence” (Webster’s Seventh New Collegiate Dictionary, G. C. Merriam Co.), it is unclear how a resultant megakaryocyte is brought into existence. Although it is acknowledged the specification some culture conditions of CD34+ HSCs derived from cord blood (CB) are expanded in the in the absence or presence of valproic acid (VPA) and then induced towards megakaryocyte (MK) differentiation and maturation in conditions employing various cytokine cocktails (¶ [0057], ¶ [0153] of the published application ), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particularly since “creating” would require to bring into existence rather than to differentiate from a cell population.
Claim 1 is indefinite in the recitation of “development bias” in line 8. Neither the claims nor Specification defines the term “development bias”.  The claim is unclear in its scope in covering any similarity between a population of cells from where a megakaryocyte product is obtained.   Moreover, a Google® search of the term “megakaryocyte product development bias” does not give any hits which demonstrates that  this is not a commonly used term. As such, there is nothing clear about the use of this term in claim 1.
Claim 1 recites “culturing the population of cells ” in line 5. There is not a proper antecedent bases for said population of cells as it would be the population of cells recited in line 
Claim 1 recites “population of cells ” in lines 6 and 7. There is not a proper antecedent bases for said population of cells as the claim recites 3 different populations of cells in lines 2, 3 and 5. 
Claim 2 is indefinite because of it recitation of “the population of cells” in lines 1 and 2. It is unclear whether the claim refers to the population of cells of steps (i) or (ii) and/or (iii) .  As such the metes and bonds of the claim are indefinite.  
Claim 5 is indefinite because of it recitation of “the population of cells” in line 1. It is unclear whether the claim refers to the population of cells of steps (i) or  (ii).  As such the metes and bonds of the claim are indefinite.  
Claim 9 recites the limitation "the third media " in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent does not list “a third media ”.
Claims 3, 4, 6-8 and 10-12  are indefinite insofar as they depend from claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a) A patent may not be obtained though the invention ais not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternative-Grounds Rejections
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).


(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mitchel et al.,  (US Patent 9,803,164; citation are from US Pub. 20160002586; of record). 
Regarding claim 1, Mitchel et al., discloses methods and systems for the ex vivo production of megakaryocytes and platelets from stem cells (paragraph [0013]), comprising (1) culturing stem cells in a first growth medium to produce a megakaryocyte progenitor cell population; (2) maturing the expanded megakaryocyte progenitor cells in an artificial bone marrow niche environment comprising a second growth medium and (3) isolating the mature megakaryocytes. (paragraph [0020]). Mitchel states “The process of platelet production from stem cells may be divided into several stages according to cell characteristics, internal cellular processes, and environmental signals. These stages include (1) stem cell replication; (2) megakaryocyte replication; (3) megakaryocyte maturation (increase in ploidy);” (paragraph [0068]). Furthermore, Mitchel states” Cells are cultured for approximately 4-14 days and progenitors are selected by density or size exclusion methods and replated for expansion. This process can be repeated several times until higher order progenitor expansion is achieved.” (paragraph [0069]). Moreover Mitchel et al., discloses fold-expansion of CD34 cells from cord blood from day 0 to  7 days and 10 days of culture (paragraphs [0043][0047][0062]), falling within the scope of culturing from 24 hours 96 hours.  Regarding culture conditions, Mitchel et al., discloses a first and second culture media comprising  growth factors including TPO, Valproic acid, SCF, IL 6 and others (paragraphs [0021]-[0022]; [0069]-[0070]). Mitchel exemplifies culture of CD34 cells for 8 days in a first medium comprising with SCF and TPO and then in a second medium comprising TPO for 3 or 4 days (paragraph [0159]). 

Regarding claim 2, Mitchel et al., states (i) “Factors involved in stage 1, hematopoietic stem cell (CD34+ cell) expansion include, ….. are cultured for approximately 4-14 days and progenitors are selected by density or size exclusion methods and replated for expansion” (paragraph [0069], (ii)  “megakaryocyte expansion is conducted in a second medium comprising a plurality of growth factors selected from the group consisting of serotonin, arachidonic acid, Z-VAD-FMK, TPO, SCF, IL-3, IL-6, and FLT-3L.” (paragraph [0017]) . Moreover, the expanded megakaryocyte progenitor cells are maintained in maturation chamber 110 for a period of time, such as a period of time between about 2 days and 12 days of culture, until a population of mature and polyploid megakaryocytes is obtained, Para. [0093]); and (iii) collecting a resultant megakaryocyte product. (paragraphs [0093][0123]). Mitchel states “The process of platelet production from stem cells may be divided into several stages according to cell characteristics, internal cellular processes, and environmental signals. These stages include (1) stem cell replication; (2) megakaryocyte replication; (3) megakaryocyte maturation (increase in ploidy);” (paragraph [0068]). Furthermore, Mitchel states” Cells are cultured for approximately 4-14 days and progenitors are selected by density or size exclusion methods and replated for expansion. This process can be repeated several times until higher order progenitor expansion is achieved.” (paragraph [0069]).
Thus claim 2 appears to be anticipated in view of the breadth of the comprising language.  However, in the alternative interpretation requiring the fixed culture times for the first population prima facie obvious to optimize culture conditions and days in culture of the first, second and third medium with the aim of   producing an enriched population of isolated and expanded hematopoietic  megakaryocyte from hematopoietic stem cells. 
Regarding claims 3 and 4, Mitchel et al., discloses culturing in the presence of histone acetyltransferase inhibitors such as Valproic acid (paragraphs [0016][0022]). Mitchel et al., does not explicitly teach adding as Valproic acid to the second culture medium. However, it would have been obvious to combine Valproic acid with other cytokines with the aim of  producing an enriched population of isolated and expanded hematopoietic  megakaryocyte from hematopoietic stem cells.
Regarding claim 5,  Mitchel et al., teaches isolated megakaryocytes expanded from negatively selected CD34+ umbilical cord blood (paragraph [0038]).
Regarding claim 6, Mitchel et al., teaches the first growth medium comprises a plurality of growth factors comprising stem cell factor (SCF), IL-3, FLT-3 ligand (FLT-3L) and thrombopoietin (TPO) (paragraph [0022]).
Regarding claims 7 and 8, Mitchel et al., teaches the second growth medium comprises TPO and  SCF (paragraph [0023]). Mitchel et al., discloses that  “ the primary signal for megakaryocyte production is thrombopoietin (TPO). TPO induces differentiation of progenitor cells in the bone marrow towards a final megakaryocyte phenotype” (paragraph [0007]).
Mitchel et al., does not explicitly  teach TPO in the third growth medium (paragraph [0026]), however, with the aim of  producing an enriched population of isolated and expanded hematopoietic  megakaryocyte from hematopoietic stem cells, it would have been prima facie obvious to optimize culture conditions of the third culture medium, particularly because TPO 
Regarding claim 9,  Mitchel et al., states, “Human Embryonic Stem Cells. HeSC are derived from cell lines… The HeSC are differentiated into hemangioblasts/blasts cells with the addition to serum-free medium, of bone morphogenic protein 4 (BMP-4), vascular endothelial growth factor (165aa, VEGF165), stem cell factor (SCF), thrombopoietin ( TPO) and FLT-3 ligand (FLT-3L).” (paragraphs [0136]; [0152]).
Regarding claims 10 and 11,   Mitchel et al., states, “a second medium comprising a plurality of growth factors selected from the group consisting of serotonin, arachidonic acid, Z-VAD-FMK, TPO, SCF, IL-3, IL-6, and FLT-3L.” (paragraph [0017])
Regarding claim 12, Mitchel et al., discloses “(2) maturing the expanded megakaryocyte progenitor cells in an artificial bone marrow niche environment comprising a second growth medium in the presence of an oxygen … to differentiate the megakaryocyte progenitor cells into megakaryocytes; (3) isolating the mature megakaryocytes;” (paragraph  [0020]).
***
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claims  3 and 4,  are rejected Mitchel et al.,  (US Patent 9,803,164; citation are from US Pub. 20160002586; of record) and further in view of  Real Luna et al (WO 2015/059339; Citations are from the National Stage U.S. Publication  No. 2016/0312185.  The National Stage is deemed an English language translation of the PCT)
With regard to instant claim 1, Mitchel renders obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
However, Mitchel et al., does not explicitly teach adding as Valproic acid to the second culture medium. 
Before the effective filing date of the claimed invention, Real Luna et al., teaches use of stem cells for producing functional platelet-producing megakaryocytes, for use against diseases derived from hematopoietic abnormalities (paragraph 0001]). Real Luna et al., teaches “the differentiation of the stem cells into megakaryocytes of step (c) [mature megakaryocytes] is carried out by differentiating the stem cells into megakaryocyte progenitors by means of adding a composition comprising a histone deacetylase inhibitor” (paragraph [0016]), including Valproic acid (paragraph [0080]).
It would have been obvious to one of ordinary skill in the art to modify the second culture medium of Mitchel by adding Valproic acid to enhance differentiation of the stem cells into mature megakaryocytes according to the teachings of Real Luna with a reasonable expectation of success.
Conclusion
Claims 1-12 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633